DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 16-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 1 (and dependent claims 2-10 dependent thereon) is unclear because claim 1 does not have a preamble to define the claimed invention.  For the examination purpose, the preamble is assumed as “A method for forming a package structure comprising:”
● Claim 16 (and dependent claims 17-19 and 21 dependent thereon), line 7, the limitation “the semiconductor die” is unclear.  It is not clear that whether “the semiconductor die” refers to first, second or third semiconductor die which is previously mentioned.  For the examination purpose, it is assumed as “the third semiconductor die”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2018/0226349) in view of Aoki et al (US 2018/0294213) and Chen et al (US 2017/0062391).
Regarding claim 11, Yu (Figs. 1-8) discloses a method for forming a package structure, comprising: forming a first protective layer 112 to surround a first semiconductor die 104A and a second semiconductor die 104B; forming a second protective layer 130 over the first protective layer 112 to surround a conductive structure 116 and a third semiconductor die 118; forming a first insulating layer (corresponding to bottom layer of 132 labeled in Fig. 7) over the second protective layer 130, wherein the first insulating layer has a first opening exposing a portion of the conductive structure 116; forming a conductive layer (not labeled, see [Fig. 7 and [0033]) over the first insulating layer to overfill the first opening using a bottom-up deposition process, wherein the conductive layer extends outside of the opening and extends across a sidewall of the conductive structure; forming a second insulating layer (corresponding to top layer of 132 labeled in Fig. 7) over the conductive layer, wherein the second insulating layer has a second opening exposing a first portion of the conductive layer; and forming a conductive pillar 134 over the first portion of the conductive layer exposed by the second opening, wherein the conductive layer has a second portion directly above the conductive structure 116, the second portion is thicker than the first insulating layer, and the second insulating layer in direct contact with the second portion of the conductive layer.
Yu does not the second portion protrudes from a plane level with a top of the first portion.
However, Aoki (Fig. 2A) teaches a method forming a conductive layer 124 over a first insulating layer 122 to overfill the opening, wherein the conductive layer 124 has a first portion extending outside of the opening and a second portion directly above the conductive structure 130, and wherein the second portion protrudes from a plane level with a top of the first portion.  Accordingly, it would have been obvious to modify the method of Yu by forming the conductive layer having the second portion protruding from a plane level with a top of the first portion because as is well known, the filling height of the conductive layer in the opening can be controlled by controlling the fabricating conditions depending upon the conductivity or resistance which is desired for the conductive layer. 
Neither Yu nor Aoki disclose the third semiconductor die extends across a first interface between the first protective layer and the first semiconductor die and a second interface between the first protective layer and the second semiconductor die.
However, Chen (Fig. 33) teaches a method for forming a package structure, comprising: forming a third semiconductor die 100 extending across a first interface between the first protective layer 56 and a first semiconductor die 200A and a second interface between the first protective layer 56 and a second semiconductor die 200B. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Therefore, it would have been obvious to further modify the method of Yu by rearranging the third semiconductor die extending across a first interface between the first protective layer and the first semiconductor die and a second interface between the first protective layer and the second semiconductor die depending upon the integrated circuit layout which is desired for the semiconductor package structure.  
Regarding claims 12-15, Yu (Figs. 1-8) further discloses: forming a seed layer (not shown, see ([0019] and [0033]) over sidewalls and a bottom of the first opening before the conductive layer is formed; the bottom-up deposition process is an electrochemical plating process ([0019] and [0033]); forming a solder bump 136 over the conductive pillar 134; and the first opening and the second opening are misaligned with each other.
Claims 1-10, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2018/0226349) in view of Chiu et al (US 2013/0213816), Aoki et al (US 2018/0294213) and Chen et al (US 2017/0062391).
Regarding claim 1, Yu (Figs. 1-8) discloses a method for forming a package structure, comprising: disposing a first semiconductor die 104A and a second semiconductor die 104B over a carrier substrate 102; forming a first protective layer 112 to surround the first semiconductor die 104A and the second semiconductor die 104B; forming a conductive structure 116 over the carrier substrate 102; disposing a third semiconductor die 118 ([0025]) over the carrier substrate; forming a second protective layer 130 to surround the conductive structure 116 and the third semiconductor die 118; forming an insulating layer (corresponding to bottom layer of 132 labeled in Fig. 7) over the second protective layer 130, wherein the insulating layer has interior sidewalls define an opening exposing a portion of the conductive structure 116, and the interior sidewalls are laterally between exterior sidewalls of the insulating layer; forming a conductive layer (not labeled, see [Fig. 7 and [0033]) over the insulating layer, wherein the conductive layer overfills the opening such that the conductive layer extends across a sidewall of the conductive structure, the conductive layer has a first portion and a second portion, the first portion is outside of the opening and the second portion is directly above the conductive structure, the second portion is thicker than the insulating layer; and forming a second insulating layer (corresponding to top layer of 132 labeled in Fig. 7) over the insulating layer and the conductive layer such that the second insulating layer is in direct contact with the second portion of the conductive layer. 
Yu does not disclose a width of the conductive layer in the opening is greater than about 25 µm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, Chiu (Fig. 1) teaches a method comprising: overfilling a conductive layer 156 in the opening and a width of the conductive layer 156 in the opening can be varied, including a width of the conductive layer being greater than about 25 µm ([0003]).  Accordingly, it would have been obvious to modify the method of Yu by forming a width of the conductive layer in the opening being in a range as claimed because the width of the conductive layer in the opening can be varied depending upon the conductivity or resistance which is desired for the conductive layer.
Neither Yu nor Chiu disclose a top of the second portion of the conductive layer is higher than a top of the first portion of the conductive layer. 
However, Aoki (Fig. 2A) teaches a method forming a conductive layer 124 over a first insulating layer 122 to overfill the opening, wherein the conductive layer 124 has a first portion extending outside of the opening and a second portion directly above the conductive structure 130, and wherein the second portion of the conductive layer is higher than a top of the first portion of the conductive layer.  Accordingly, it would have been obvious to further modify the method of Yu by forming the conductive layer having the second portion of the conductive layer is higher than a top of the first portion of the conductive layer because as is well known, the filling height of the conductive layer in the opening can be controlled by controlling the fabricating conditions depending upon the conductivity or resistance which is desired for the conductive layer. 
Neither Yu, Chiu nor Aoki disclose the third semiconductor die extends across opposite sidewalls of the first semiconductor die and the second semiconductor die.
However, Chen (Fig. 33) teaches a method for forming a package structure, comprising: a third semiconductor die 100 extends across opposite sidewalls of a first semiconductor die 200A and a second semiconductor die 200B.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Therefore, it would have been obvious to further modify the method of Yu by rearranging the third semiconductor die extending across opposite sidewalls of the first semiconductor die and the second semiconductor die according to the requirements of the integrated circuit layout which is desired for the semiconductor package structure.  
Regarding claims 2-10, Yu (Figs. 1-8) further discloses: the conductive layer is formed using a bottom-up deposition process; the bottom-up deposition process is an electrochemical plating process ([0019] and [0033]); forming a conductive pillar  134 over the conductive layer, wherein the conductive pillar 134 is electrically connected to the conductive layer; the conductive pillar 134 and the conductive structure 116 are laterally spaced apart from each other, and a portion of the conductive pillar 134 and the conductive structure 116 are without overlapping each other in a vertical extending direction of the conductive pillar; the conductive pillar 134 is formed directly on the conductive layer using an electrochemical plating process ([0034]); forming a tin-containing solder element 136 ([0035]) directly on the conductive pillar; the conductive pillar 134 extends into the second insulating layer to be in electrical contact with the conductive layer; forming a redistribution structure 114 over the carrier substrate 102 before the conductive structure is formed and before the third semiconductor die 118 is disposed; and the redistribution structure 114 extends across an interface between the second semiconductor die 104B and the first protective layer 112.
Regarding claim 16, Yu (Figs. 1-8) discloses a package structure, comprising: a first protective layer 112 surrounding a first semiconductor die 104A and a second semiconductor die 104B; a conductive structure 116 and a third semiconductor die 118 laterally separated from each other; a second protective layer 130 surrounding the conductive structure 116 and the semiconductor die 118; an insulating layer (corresponding to bottom layer of 132 labeled in Fig. 8) over the protective layer; and a conductive layer (not labeled, see [Fig. 7 and [0033]) over the insulating layer and electrically connected to the conductive structure 116, wherein the conductive layer has a first portion laterally spaced from the conductive structure 116 and a second portion directly above the conductive structure 116, the second portion is thicker than the insulating layer, a lower part of the second portion of the conductive layer is embedded in the insulating layer, and opposite sidewalls of the lower part of the second portion are laterally between exterior sidewalls of the insulating layer; and a second insulating layer (corresponding to upper layer of 132 labeled in Fig. 8) over the insulating layer and the conductive layer, wherein the second insulating layer is in direct contact with the second portion of the conductive layer.
Yu does not disclose the lower part of the second portion of the conductive layer embedded in the insulating layer has a width greater than about 25 µm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, Chiu (Fig. 1) teaches a method comprising: overfilling a conductive layer 156 in the opening, the conductive layer 156 has a first portion laterally spaced from the conductive structure and a second portion directly above the conductive structure, and the lower part of the second portion of the conductive layer embedded in the insulating layer has a width greater than about 25 µm ([0003]).  Accordingly, it would have been obvious to modify the method of Yu by forming the second portion of the conductive layer embedded in the insulating layer has a width in a range as claimed because the width of the conductive layer in the opening can be varied depending upon the conductivity or resistance which is desired for the conductive layer.
Neither Yu nor Chiu disclose a top of the first portion of the conductive layer is lower than a top of the second portion of the conductive layer such that a top of the first portion is closer to the protective layer than a top of the second portion. 
However, Aoki (Fig. 2A) teaches a method forming a conductive layer 124 over a first insulating layer 122 and electrically connected to the conductive structure 130, wherein the conductive layer 124 has a first portion laterally spaced from the conductive structure 130 and a second portion directly above the conductive structure 130, and a top of the first portion of the conductive layer is lower than a top of the second portion of the conductive layer such that a top of the first portion is closer to the protective layer 110 than a top of the second portion.  Accordingly, it would have been obvious to further modify the method of Yu by forming the conductive layer having the second portion of the conductive layer is higher than a top of the first portion of the conductive layer because as is well known, the filling height of the conductive layer in the opening can be controlled by controlling the fabricating conditions depending upon the conductivity or resistance which is desired for the conductive layer. 
Neither Yu, Chiu nor Aoki disclose the third semiconductor die extends across edges of the first semiconductor die and the second semiconductor die.
However, Chen (Fig. 33) teaches a method for forming a package structure, comprising: a third semiconductor die 100 extends across edges of a first semiconductor die 200A and a second semiconductor die 200B.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Therefore, it would have been obvious to further modify the method of Yu by rearranging the third semiconductor die extending across edges of the first semiconductor die and the second semiconductor die according to the requirements of the integrated circuit layout which is desired for the semiconductor package structure.  
Regarding claims 17-19, Yu (Figs. 1-8) further discloses: a conductive pillar 134 over the conductive layer, wherein the conductive pillar 134 is electrically connected to the conductive layer; the conductive pillar 134 and the conductive structure 116 are misaligned with each other, and a portion of the conductive pillar 134 and the conductive structure 116 are without overlapping each other in a vertical extending direction of the conductive pillar; and the second insulating layer surrounds a lower portion of the conductive pillar 134.
Regarding claim 21, Aoki (Fig. 2A) further teaches the second portion of the conductive layer 124 has a convex surface facing upwards.
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 11 and 16 have been considered but are moot because a new U.S reference 2017/0062391 issued to Chen et al is applied in the new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817